     Case 4:19-cv-01106 Document 30 Filed on 06/17/19 in TXSD Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 PATRICK HENRY MURPHY, JR.,          §
      Plaintiff,                     §
                                     §
 v.                                  §        CIVIL ACTION NO. 4:19-cv-1106
                                     §
 BRYAN COLLIER, Executive Director §
 of the Texas Department of Criminal §
 Justice, LORIE DAVIS, Director of   §
 the Texas Department of Criminal    §
 Justice–Correctional Institutions   §
 Division, and BILLY LEWIS,          §
 Warden of the Huntsville Unit,      §
        Defendants.                  §

              DEFENDANTS COLLIER, DAVIS AND LEWIS’ UNOPPOSED
                 MOTION FOR ENTRY OF A PROTECTIVE ORDER

       Defendants Bryan Collier, Lorie Davis, and Billy Lewis (“Defendants”),

through the Attorney General for the State of Texas, file this unopposed motion for

entry of a protective order and respectfully show the following:

       The parties have conferred and agreed upon the attached joint protective order.

Defendants request that the Court approve the proposed joint protective order

protecting certain aspects of TDCJ’s execution protocols that are kept from public

disclosure due to the high security implications. Given the ultrasensitive nature of

some of the subject matter relating to executions, Defendants assert that

dissemination of certain information in this case warrants stricter controls than may

be typical in other civil suits.
     Case 4:19-cv-01106 Document 30 Filed on 06/17/19 in TXSD Page 2 of 4



                         STANDARD FOR PROTECTIVE ORDER

      Federal Rule of Civil Procedure 26 allows a party to move for a protective order:

           “the court may, for good cause shown, issue an order to protect a
           party or person from annoyance, embarrassment, oppression, or
           undue burden or expense, including one or more of the following:

           (A) forbidding the disclosure or discovery;

           (B) specifying terms, including time and place or the allocation
           of expenses, for the disclosure or discovery;

           (C) prescribing a discovery method other than the one selected
           by the party seeking discovery;

           (D) forbidding inquiry into certain matters, or limiting the scope
           of disclosure or discovery to certain matters . . .”

Fed. R. Civ. P. 26(c)(1)(A)–(D).

      Here, Defendants intend to disclose the anticipated information relating to the

hours before an execution, but seek to do so under the strict controls delineated in

the joint protective order. In deciding whether to grant a motion for a protective

order, the court has significant discretion. Harris v. Amoco Prod. Co., 768 F.2d 669,

684 (5th Cir. 1985).

      Disclosure of certain security protocols involved in an execution, particularly

in the hours leading up to the execution, is highly sensitive and confidential, because

such information could enable an inmate to use this information either to circumvent

existing security protocols or to provide such information to other offenders.       A

protective order designating these documents and certain deposition testimony as

“Confidential,” “For Counsel Only” or “Attorneys Eyes Only” will protect this

information without impeding the Plaintiff’s ability to litigate his case.



                                           2
     Case 4:19-cv-01106 Document 30 Filed on 06/17/19 in TXSD Page 3 of 4



         Accordingly, Defendants ask this Court to issue the attached joint protective

order.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  JEFFREY C. MATEER
                                  First Assistant Attorney General

                                  DARREN L. MCCARTY
                                  Deputy Attorney General for Civil Litigation

                                  SHANNA E. MOLINARE
                                  Chief, Law Enforcement Defense Division

                                  /s/ Leah O’Leary
                                  LEAH O’LEARY
                                  Deputy Chief,
                                  Law Enforcement Defense Division
                                  Attorney in Charge
                                  Texas Bar No. 24079074
                                  Southern District No. 1563191
                                  Leah.Oleary@oag.texas.gov

                                  AMY L. PRASAD
                                  Assistant Attorney General
                                  Co-Counsel
                                  Texas Bar No. 24037295
                                  Southern District No. 563045
                                  Amy.Prasad@oag.texas.gov

                                  Law Enforcement Defense Division
                                  OFFICE OF THE ATTORNEY GENERAL
                                  P.O. Box 12548
                                  Austin, Texas 78711-2548
                                  (512) 463-2080 / Fax (512) 370-9918

                                  ATTORNEYS FOR DEFENDANTS
                                  COLLIER, DAVIS, AND LEWIS




                                           3
     Case 4:19-cv-01106 Document 30 Filed on 06/17/19 in TXSD Page 4 of 4




                           CERTIFICATE OF CONFERENCE

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I conferred

with counsel for Patrick Murphy multiple times. Plaintiff is unopposed to the filing

of this motion and has agreed to the attached joint protective order.


                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General



                          NOTICE OF ELECTRONIC FILING

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing a true and correct copy of the foregoing in

accordance with the Electronic Case Files system of the Southern District of Texas,

on June 17, 2019.

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General


                             CERTIFICATE OF SERVICE

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify on June 17,

2019, a true and correct copy of this motion and attachment were served on all

attorneys of record through email and CM/ECF notification.


                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General



                                          4
